Citation Nr: 0217623	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  00-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE 

Whether the appellant filed a timely Substantive Appeal, by 
means of a VA Form 9, to a February 1999 rating decision by 
the RO. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955 
and from April 1955 to October 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a February 1999 letter and rating decision, the RO 
granted the veteran service connection for his dysthymia and 
assigned a 30 percent disability evaluation, as well as 
denied service connection for a nervous condition, joint 
pain, organic weakness and pain of the leg muscles, cold 
sweats, and headaches.  The veteran filed a notice of 
disagreement in July 1999.

3.  In August 1999, the RO sent the veteran a statement of 
the case and accompanying cover letter.  The statement of 
the case was not returned to the RO as undeliverable.

4.  A VA Form 9, appealing the RO's February 1999 decision, 
was received by the RO in May 2000, more than a year after 
the date of mailing the RO's February 1999 decision.


CONCLUSION OF LAW

The appellant did not file a timely substantive appeal, by 
means of a VA Form 9, to the RO's February 1999 rating 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 
20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence 
needed to substantiate and complete his claim.  The rating 
decision and the statement of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reason that his claim was denied.  The RO indicated that 
it would review the information of record and determine what 
additional information is needed to process the veteran's 
claim.  The RO also informed the veteran of what the 
evidence must show in order to warrant service connection 
and an increased disability evaluation, as well as provided 
a detailed explanation of why these benefits were not 
granted.  In addition, the statement of the case included 
the criteria for granting service connection and an 
increased rating, as well as other regulations pertaining to 
his claim.  Similarly, letters to the veteran, from the RO 
and the Board, notified the veteran as to what kind of 
information was needed from him, and what he could do to 
help his claim.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the 
veteran was afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A brief review of the facts of this case is in order.  In a 
February 1999 rating decision, the RO granted service 
connection for dysthymia and assigned a 30 percent 
disability evaluation.  The RO also denied the veteran's 
claims for service connection for a nervous disorder, joint 
pain, organic weakness and pain of the leg muscles, cold 
sweats, and headaches.  The RO sent the veteran notice of 
the decision and of his appellate rights in February 1999.  
In July 1999, the RO received a notice of disagreement from 
the veteran, wherein he stated his disagreement with the 
evaluation assigned for his dysthymia, and the denial of his 
previously mentioned claims for service connection.  A 
statement of the case and an accompanying cover letter were 
issued in response to the veteran's filing of the notice of 
disagreement in August 1999.  No further response with 
regard to the aforementioned claims was received from the 
veteran, and the statement of the case was not returned to 
the RO as undeliverable.  The RO received a VA Form 9, 
Appeal to the Board of Veterans' Appeals, signed by the 
veteran, in May 2000.  In March 2002, the veteran's appeal 
was certified to the Board.  In August 2002, the Board sent 
the veteran a letter informing him that his substantive 
appeal may not have been filed in a timely manner, of the 
procedural requirements for filing an appeal to the Board, 
and the consequences for failure to timely file a 
substantive appeal to the Board.  The veteran was also 
provided an opportunity to explain why he thought his 
substantive appeal was filed on time, send evidence 
indicating that his substantive appeal was filed on time, or 
to request a hearing.  The letter was not returned as 
undeliverable and the veteran failed to respond.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").

Under the pertinent laws and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200-20.202.  Time 
limits within which a claimant is required to act to perfect 
a claim or challenge an adverse VA determination may be 
extended upon request, if good cause is shown.  See 
38 C.F.R. § 3.109(b).

An appeal consists of a timely filed notice of disagreement, 
and after a statement of the case has been furnished, a 
timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a).  
Section 7105(b) provides, in pertinent part, that a notice 
of disagreement must be filed with the agency which entered 
the initial review or determination concerning a claim 
within one year from the date of mailing of notice of the 
determination.  See 38 U.S.C.A. § 7105 (b)(1), (b)(2).  Upon 
the timely receipt of a notice of disagreement, the RO must 
prepare and furnish to the claimant a statement of the case, 
unless the benefit being sought is granted in full.  See 38 
U.S.C.A. § 7105(d)(1).  The statement of the case includes a 
summary of the pertinent evidence, the pertinent laws and 
regulations, and the decision and reasons regarding each 
issue.  Id.  In addition, along with the statement of the 
case, the appellant is furnished information on his or her 
right to file, the time limit for filing a substantive 
appeal, information on hearings and representative rights, 
and a VA Form 9, Appeal to Board of Veterans' Appeals.  See 
38 C.F.R. § 19.30(b).  The claimant must then file a written 
substantive appeal (a VA Form 9) within 60 days from the 
date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  See 38 U.S.C.A. § 7105 
(b)(2), (d)(3); 38 C.F.R. § 20.302(b).  As stated earlier, 
the 60-day appeals period may be extended for good cause 
shown.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  
Whether a substantive appeal has been filed on time is an 
appealable issue, and if claimant protests an adverse 
determination made by the RO with respect to timely filing 
of the substantive appeal, the claimant will be furnished a 
statement of the case.  38 C.F.R. § 19.34.

Upon application of the foregoing to the facts of the 
instant case, the Board finds that the appellant failed to 
file a timely Substantive Appeal by means of a VA Form 9.  
It is clear from the record that, in August 1999, the RO 
sent a statement of the case and cover letter with all of 
the required information to the veteran and that there is no 
evidence that the statement of the case was returned to the 
RO as undeliverable or that the veteran attempted to file a 
substantive appeal prior to May 2000.  Under the 
circumstances described previously, the veteran had until 
February 2000 to file a substantive appeal with respect to 
the RO's determinations.  The veteran's substantive appeal 
was received in May 2000, which was clearly in excess of one 
year from the date of notification of the pertinent rating 
action, as well as more than 60 days from the date of 
mailing of the statement of the case.  In addition, the 
veteran did not request an extension of the period for 
filing a substantive appeal for good cause or respond to the 
Board's August 2002 letter.  As the VA Form 9 was not 
received within the statutory time limit, the Board must 
conclude that the substantive appeal as to the RO's February 
1999 rating decision was not timely filed.  Accordingly, the 
Board lacks jurisdiction over the veteran's appeal and his 
claims are dismissed.  See 38 C.F.R. § 20.101(d) (the Board 
may address jurisdictional issues, including those involving 
determinations as to the timeliness of a substantive appeal, 
at any stage of a proceeding and may dismiss any case over 
which it determines it does not have jurisdiction).  See 
also VAOPGCPREC 9-99;  38 C.F.R. § 19.4.


ORDER

The veteran failed to file a timely VA Form 9, and the 
appeal is dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

